Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 11-30 are pending.

Claim Rejections - 35 USC § 103
3.		Prior art Dubey et al. (US Patent Applicatin Publication 2018/0188531), utilized below, discloses reference numerals in the figures which are not utilized in the written description. However, the intent of the reference numerals can be deduced from the written specification which will allow reference to the reference numerals and their particular component for the rejection below.
		Paragraph [0060] describes figure 1 to show a display. Reference numeral 10 is depicted to generically regard the figure and is therefore interpreted to be the display.
Paragraph [0061] describes two displays, an OLED and LCD, to be separately connected to a circuit board via first and second cables. In view of the figures it can be construed that reference numeral 13 regards the circuit board.
Paragraph [0073] describes a light sensor 16 is provided at the TFT LCD display for detecting incident light. In view of additional paragraph [0061] above and the depicted position of 16 in figure 2 this describes reference numeral 12 as the TFT LCD, 11 as the OLED, 14 as the first cable, 15 as the second cable. 

The rejection below will cite the above reference numerals via their above described support.
		
Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (US Patent Application Publication 2018/0188531), herein after referred to as Dubey, in view of Mourou et al. (US Patent Application Publication 2019/0146216), herein after referred to as Mourou.
independent claim 1, Dubey discloses a display device (abstract reference display for a vehicle and figures 1-2 reference display 10 and dual view (dual sided display) described in paragraph [0043] to be utilized for a windshield of a car), comprising: 
a display panel (figures 1-2 reference display 10) configured to display at least one graphic display object (figures 1-2 reference graphic objects (sun) depicted on OLED 11 and LCD 12), the display panel having first (figures 1-2reference OLED 11 as a first layer), second (figures 1-2reference LCD 12 as a second layer) [ ] layers, the first layer having a pixel matrix of pixel elements (Paragraph [0066] describes both the OLED 11 and LCD 12 to comprise pixels and eb aligned with one another. Paragraphs [0003] and [0005] describes OLED and LCD to be matrix displays.), each pixel element of the pixel matrix being transparent in a non-actuated state (Paragraph [0003] describes OLEDs to be active-matrix OLEDs which require thin-film transistor backplane to switch each induvial pixel on or off. Paragraph [0061] describes the OLED 11 to be transparent. Paragraph [0070] describes a particular embodiment wherein the OLED may be illuminated in short periods and to be transparent in the time between the short intervals. This describes the time between the short intervals to regard a non-actuated state.), the second layer having primary subareas (Paragraph [0005] describes LCDs to be matrix displays. Paragraph [0066] describes the masking display LCD 12 to comprise pixels (primary subareas).), each having a first adjustable degree of light transmission (Paragraphs [0066]-[0067] describes the masking LCD display 12 to selectively mask out only illuminated pixels of the OLED such that exterior light outside of the masked regions is still visible from the primary side (driver side/left side as oriented in the figure). The description of capable of viewing external light outside of the masked regions described the masked regions as blocking external light which is a description of adjustable degree of light transmission.), [ ]; and 
figures 1-2 reference circuit board 13 described in paragraph [0062] to comprise a display driving system for synchronizing the two displays, which includes a microprocessor) configured to actuate at least one pixel element of the pixel matrix to display the at least one graphic display object and adjust the first adjustable degree of light transmission to a first predetermined individual degree for each of the primary subareas of the second layer independent of all other primary subareas (Figures 1-2 reference depicted sun graphic on OLED 11 with corresponding adjusted light transmission of LCD 12 for each pixel/primary subarea aligned with the pixels of the OLED described in paragraphs [0066]-[0067] such that exterior light outside of the masked region is still visible. Describing regions outside of the masked regions is a description of adjusting light transmission independent other primary subareas.).
Dubey does not specifically disclose the primary subareas being separated by primary spaces, a third layer attenuating light in the primary spaces between the primary subareas. 
 Mourou discloses implementing a dual sided display on a windshield of a vehicle (figure 1 reference front windshield unit 18) such that the display comprises first (figure 2 reference front windshield display unit 18 comprising first display circuit 50 described in paragraph [0024] as OLED elements 58 (disposed in layer 50)), second (Figure 2 reference front windshield display unit 18 comprising second display circuit 52 described in paragraph [0024] as LCD elements 60 (disposed in layer 52). Note paragraph [0024] lists options for light elements 58 and 60 while specifically stating to include variants and combinations thereof of OLED and LCD thereby supporting one element as OLED and the other as LCD.), and third layers (figure 2 reference flexible substrate 48); the second layer having primary subareas (figure 2 reference LCD 52 with liquid crystal cells 60 interpreted to regard primary subareas), the primary subareas being separated by primary spaces (figure 2 reference apertures 64 separating primary spaces 60 within third layer/flexible substrate 48), the third layer attenuating light in the primary spaces between the primary subareas (Paragraph [0025] describes transparency during the single and dual sided display of images via electronically activated light elements 58 and 60 is achieved via semi-transparent or opaque regions of the central backing layer 48 while allowing a user to see through a pattern of cavities on the flexible substrate 48 via apertures 64. Paragraph [0025] describes the apertures 64 to have a predetermined size, geometry, concentration and arrangement to provide a visible transparency of at least 20 to 50%. Modifying visible transparency is a description of attenuating light.).
It should be noted Dubey’s block diagram figures and description regard more of a method for performing dual sided vehicle windshield display while Mourou regards the apparatus and hardware for implementing a dual sided vehicle windshield display.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey’s dual sided windshield display with the known technique of actually being implemented via a flexible substrate backing/third layer attenuating light in primary spaces between the primary subareas yielding the predictable results of allowing a user/driver to see through the pattern of cavities for transparency during single sided and dual sided display of images as disclosed by Mourou (paragraph [0025]).
Regarding claim 12, Mourou discloses the display device according to claim 11, wherein the third layer comprises a webbed structure formed of an opaque material over the primary spaces between the primary subareas (Paragraph [0025] relates the apertures 64 to comprise a variety of shapes, sizes, and arrangements including holes as depicted in figures 3A-3D. Figures 3A-3D depict the flexible substrate/third layer 48 comprising a webbed structure. Paragraph [0023] describes the flexible substrate 48 to be fabricated from an opaque or otherwise non-transparent thermoplastic resign material.).
Regarding claim 14, Dubey discloses the display device according to claim 12, wherein the control unit is further configured to determine specified primary subareas at least partly occupied by the at least one graphic display object; and adjust the first adjustable degree of light transmission of the specified primary subareas to a lower degree than remaining primary subareas not occupied by the at least one graphic display object (paragraphs [0066]-[0067] describes the OLED 11 pixels to be illuminated (graphic display object) to be masked by display 12 with aligned LCD pixels with lower degree of light transmission as compared to areas outside of the masked regions on the LCD).
Regarding independent claim 22, Dubey discloses a vehicle, comprising: a chassis; and
a display device (abstract reference display for a vehicle and figures 1-2 reference display 10 and dual view (dual sided display) described in paragraph [0043] to be utilized for a windshield of a car), including: 
a display panel (figures 1-2 reference display 10) configured to display at least one graphic display object (figures 1-2 reference graphic objects (sun) depicted on OLED 11 and LCD 12), the display panel having first (figures 1-2reference OLED 11 as a first layer), second (figures 1-2reference LCD 12 as a second layer) [ ] layers, the first layer having a pixel matrix of pixel elements (Paragraph [0066] describes both the OLED 11 and LCD 12 to comprise pixels and eb aligned with one another. Paragraphs [0003] and [0005] describes OLED and LCD to be matrix displays.), each pixel element of the pixel matrix Paragraph [0003] describes OLEDs to be active-matrix OLEDs which require thin-film transistor backplane to switch each induvial pixel on or off. Paragraph [0061] describes the OLED 11 to be transparent. Paragraph [0070] describes a particular embodiment wherein the OLED may be illuminated in short periods and to be transparent in the time between the short intervals. This describes the time between the short intervals to regard a non-actuated state.), the second layer having primary subareas (Paragraph [0005] describes LCDs to be matrix displays. Paragraph [0066] describes the masking display LCD 12 to comprise pixels (primary subareas).), each having a first adjustable degree of light transmission (Paragraphs [0066]-[0067] describes the masking LCD display 12 to selectively mask out only illuminated pixels of the OLED such that exterior light outside of the masked regions is still visible from the primary side (driver side/left side as oriented in the figure). The description of capable of viewing external light outside of the masked regions described the masked regions as blocking external light which is a description of adjustable degree of light transmission.), [ ]; and 
a control unit (figures 1-2 reference circuit board 13 described in paragraph [0062] to comprise a display driving system for synchronizing the two displays, which includes a microprocessor) configured to actuate at least one pixel element of the pixel matrix to display the at least one graphic display object and adjust the first adjustable degree of light transmission to a predetermined individual degree for each of specified primary subareas of the second layer independent of remaining primary subareas (Figures 1-2 reference depicted sun graphic on OLED 11 with corresponding adjusted light transmission of LCD 12 for each pixel/primary subarea aligned with the pixels of the OLED described in paragraphs [0066]-[0067] such that exterior light outside of the masked region is still visible. Describing regions outside of the masked regions is a description of adjusting light transmission independent other primary subareas.).

 Mourou discloses implementing a dual sided display on a windshield of a vehicle (figure 1 reference front windshield unit 18) such that the display comprises first (figure 2 reference front windshield display unit 18 comprising first display circuit 50 described in paragraph [0024] as OLED elements 58 (disposed in layer 50)), second (Figure 2 reference front windshield display unit 18 comprising second display circuit 52 described in paragraph [0024] as LCD elements 60 (disposed in layer 52). Note paragraph [0024] lists options for light elements 58 and 60 while specifically stating to include variants and combinations thereof of OLED and LCD thereby supporting one element as OLED and the other as LCD.), and third layers (figure 2 reference flexible substrate 48); the second layer having primary subareas (figure 2 reference LCD 52 with liquid crystal cells 60 interpreted to regard primary subareas), the primary subareas being separated by primary spaces (figure 2 reference apertures 64 separating primary spaces 60 within third layer/flexible substrate 48), the third layer attenuating light in the primary spaces between the primary subareas (Paragraph [0025] describes transparency during the single and dual sided display of images via electronically activated light elements 58 and 60 is achieved via semi-transparent or opaque regions of the central backing layer 48 while allowing a user to see through a pattern of cavities on the flexible substrate 48 via apertures 64. Paragraph [0025] describes the apertures 64 to have a predetermined size, geometry, concentration and arrangement to provide a visible transparency of at least 20 to 50%. Modifying visible transparency is a description of attenuating light.).
It should be noted Dubey’s block diagram figures and description regard more of a method for performing dual sided vehicle windshield display while 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey’s dual sided windshield display with the known technique of actually being implemented via a flexible substrate backing/third layer attenuating light in primary spaces between the primary subareas yielding the predictable results of allowing a user/driver to see through the pattern of cavities for transparency during single sided and dual sided display of images as disclosed by Mourou (paragraph [0025]).
Regarding independent claim 23, Dubey discloses the vehicle according to claim 22, wherein the control unit of the display device is further configured to adjust the adjustable degree of light transmission for each of the specified primary subareas of the second layer in dependence upon a driving situation of the vehicle (”A driving situation” is extremely broad. Any “situation” which may occurring during driving is included in the scope of interpretation. This includes situations as broad as simply a processor processing information/data during a driving condition of the vehicle. Prior art Dubey discloses detecting and selectively masking out illuminated pixels via the masking display 12 (primary subareas) which is performed in view of a vehicle and therefore a driving situation. Additionally, paragraph [0044] describes a driving situation during the night time for night vision and adapting intensity of the display surfaces in correspondence with detected light conditions.).
Regarding claim 24, Dubey discloses the vehicle according to claim 23, wherein the control unit is further configured to determine specified primary subareas at least partly occupied by the at least one graphic display object; and adjust the first adjustable degree of light transmission of the specified primary subareas to a lower degree than remaining primary subareas not occupied by the at least one graphic display object (paragraphs [0066]-[0067] describes the OLED 11 pixels to be illuminated (graphic display object) to be masked by display 12 with aligned LCD pixels with lower degree of light transmission as compared to areas outside of the masked regions on the LCD).

5.		Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey-Mourou in view of Lo et al. (US Patent Application Publication 2011/0286073), herein after referred to as Lo.
Regarding claim 13, Mourou discloses the display device according to claim 12.
Mourou does not specifically disclose wherein the color of the opaque material is black or gray.
Lo discloses wherein a resin material intended not to be light transmissive may be black on a dual sided display (paragraph [0058]).
It would have been obvious to try for one skilled in the art before the effective filing date of the current application to enable Mourou’s opaque resin material with the known technique of being a black color yielding the predictable paragraph [0058]).

6.		Claims 15-17, 19-21, 25-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey-Mourou in view of Staton et al. (US Patent Application Publication 2018/0182314), herein after referred to as Staton.
Regarding claim 15, Mourou discloses the display device according to claim 14, wherein the third layer comprises secondary subareas, each having a second adjustable degree of light transmission, the secondary subareas separated by secondary spaces (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.), and wherein the control unit is further configured to adjust the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer [ ] (paragraph [0021] describes the third layer may alternatively be a switchable tint glass (auto shading) layer describing adjustable degree of light transmission).
Mourou does not specifically disclose adjustment of the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer is independent of all other secondary subareas.
paragraph [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mourou’s central backing layer as a switchable tint glass with the lattice structure exampled in figures 3A-3D with the known technique of being individualized control yielding the predictable results of forming bars, blocks, or discrete segments as disclosed by Staton (paragraph [0016]) which would further the discrete segment/selective masking display as disclosed by Dubey (paragraph [0066]).
Regarding claim 16, Mourou discloses the display device according to claim 15, wherein the secondary subareas are arranged to at least partly cover the primary spaces between the primary subareas (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.).
Regarding claim 17, Dubey, Mourou and Staton discloses the display device according to claim 16, wherein the control unit is further configured to determine the specified primary subareas and specified secondary subareas at Staton: paragraph [0016] describes the adjustment is individualized; Mourou: paragraph [0025] and figures 2 -3D describe the lattice arrangement of the primary and secondary subareas; and Dubey: paragraph [0066] wherein the adjustment of light corresponds to areas of illuminated pixels (graphic objects)).
Regarding claim 19, Mourou discloses the display device according to claim 12, wherein the third layer comprises secondary subareas, each having a second adjustable degree of light transmission, the secondary subareas separated by secondary spaces (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.), and wherein the control unit is further configured to adjust the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer [ ] (paragraph [0021] describes the third layer may alternatively be a switchable tint glass (auto shading) layer describing adjustable degree of light transmission).
Mourou does not specifically disclose adjustment of the second adjustable degree of light transmission to a second predetermined individual degree for 
Staton discloses wherein smart/switchable glass can change its tint or shade upon application of a stimulus either contiguous as a single panel or multiple areas or segments (independent of other areas) can be seamlessly isolated to create a plurality of segment array elements allowing patterns of bars, blocks, or opposing sides of the particle panes to provide individualized control of the smart particle array (paragraph [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mourou’s central backing layer as a switchable tint glass with the lattice structure exampled in figures 3A-3D with the known technique of being individualized control yielding the predictable results of forming bars, blocks, or discrete segments as disclosed by Staton (paragraph [0016]) which would further the discrete segment/selective masking display as disclosed by Dubey (paragraph [0066]).
Regarding claim 20, Mourou discloses the display device according to claim 19, wherein the secondary subareas are arranged to at least partly cover the primary spaces between the primary subareas (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.).
claim 21, Dubey, Mourou and Staton discloses the display device according to claim 20, wherein the control unit is further configured to determine the specified primary subareas and specified secondary subareas at least partly occupied by at least one graphic display object, and adjust the light transmission of the specified primary subareas and the specified secondary subareas to a lower degree than the remaining primary subareas and remaining secondary subareas not occupied by the at least one graphic display object (Staton: paragraph [0016] describes the adjustment is individualized; Mourou: paragraph [0025] and figures 2 -3D describe the lattice arrangement of the primary and secondary subareas; and Dubey: paragraph [0066] wherein the adjustment of light corresponds to areas of illuminated pixels (graphic objects)).
Regarding claim 25, Mourou discloses the vehicle according to claim 24, wherein the third layer comprises secondary subareas, each having a second adjustable degree of light transmission, the secondary subareas separated by secondary spaces (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.), and wherein the control unit is further configured to adjust the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer [ ] (paragraph [0021] describes the third layer may alternatively be a switchable tint glass (auto shading) layer describing adjustable degree of light transmission).
Mourou does not specifically disclose adjustment of the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer is independent of all other secondary subareas.
Staton discloses wherein smart/switchable glass can change its tint or shade upon application of a stimulus either contiguous as a single panel or multiple areas or segments (independent of other areas) can be seamlessly isolated to create a plurality of segment array elements allowing patterns of bars, blocks, or opposing sides of the particle panes to provide individualized control of the smart particle array (paragraph [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mourou’s central backing layer as a switchable tint glass with the lattice structure exampled in figures 3A-3D with the known technique of being individualized control yielding the predictable results of forming bars, blocks, or discrete segments as disclosed by Staton (paragraph [0016]) which would further the discrete segment/selective masking display as disclosed by Dubey (paragraph [0066]).
Regarding claim 26, Mourou discloses the vehicle according to claim 25, wherein the secondary subareas are arranged to at least partly cover the primary spaces between the primary subareas (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.).
Regarding claim 27, Dubey, Mourou and Staton discloses the vehicle device according to claim 26, wherein the control unit is further configured to determine the specified primary subareas and specified secondary subareas at least partly occupied by at least one graphic display object, and adjust the light transmission of the specified primary subareas and the specified secondary subareas to a lower degree than the remaining primary subareas and remaining secondary subareas not occupied by the at least one graphic display object (Staton: paragraph [0016] describes the adjustment is individualized; Mourou: paragraph [0025] and figures 2 -3D describe the lattice arrangement of the primary and secondary subareas; and Dubey: paragraph [0066] wherein the adjustment of light corresponds to areas of illuminated pixels (graphic objects)).
Regarding claim 29, Mourou discloses the vehicle according to claim 22, wherein the third layer comprises secondary subareas, each having a second adjustable degree of light transmission, the secondary subareas separated by secondary spaces (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.), and wherein the control unit is further configured to adjust the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer [ ] (paragraph [0021] describes the third layer may alternatively be a switchable tint glass (auto shading) layer describing adjustable degree of light transmission).
Mourou does not specifically disclose adjustment of the second adjustable degree of light transmission to a second predetermined individual degree for each of the secondary subareas of the third layer is independent of all other secondary subareas.
Staton discloses wherein smart/switchable glass can change its tint or shade upon application of a stimulus either contiguous as a single panel or multiple areas or segments (independent of other areas) can be seamlessly isolated to create a plurality of segment array elements allowing patterns of bars, blocks, or opposing sides of the particle panes to provide individualized control of the smart particle array (paragraph [0016]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Mourou’s central backing layer as a switchable tint glass with the lattice structure exampled in figures 3A-3D with the known technique of being individualized control yielding the predictable results of forming bars, blocks, or discrete segments as disclosed by Staton (paragraph [0016]) which would further the discrete segment/selective masking display as disclosed by Dubey (paragraph [0066]).
Regarding claim 30, Mourou discloses the vehicle according to claim 29, wherein the secondary subareas are arranged to at least partly cover the primary spaces between the primary subareas (Figure 2 reference spaces between apertures 64 as secondary subareas separated by secondary spaces (apertures 64), corresponding to areas covered by elements 58/60 and described as semi-transparent or opaque regions (a degree of light transmission) as described in paragraph [0025]. Paragraph [0021] describes wherein the flexible substrate 48 may include an alternative layer of switchable tint glass (auto shading) layer describing adjustable degree of light transmission.).

7.		Claims 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubey-Mourou-Staton in view of Ochiai et al. (US Patent Application Publication 2018/0128044), herein after referred to as Ochiai.
Regarding claim 18, Dubey discloses the display device according to claim 17, 
None of Dubey, Mourou, or Staton discloses wherein the display device comprises a gaze tracking unit configured to track a view direction of a user, and wherein the control unit is configured to determine a display position of the at least one graphic display object on predefined primary subareas based on the view direction of the user.
Figure 6 reference step 608 to track location of eyes of the driver, step 610 and 612 detect location of the sun relative to the vehicle and eyes of the driver, step 614 determine an area of a window to shade, step 618 control LC within the area to shaded state (graphic object).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey’s sun tracking shading method (paragraph [0074]) with the known technique of tracking a view direction of a user and determine a display position of the at least one graphic display object on predefined primary subareas based on the view direction of the user yielding the predictable results of providing shade from the sun to the passenger’s eyes as disclosed by Ochiai (paragraph [0059]).
Regarding claim 28, Dubey discloses the vehicle according to claim 27, 
None of Dubey, Mourou, or Staton discloses wherein the display device comprises a gaze tracking unit configured to track a view direction of a user, and wherein the control unit is configured to determine a display position of the at least one graphic display object on predefined primary subareas based on the view direction of the user.
Ochiai discloses wherein the display device comprises a gaze tracking unit configured to track a view direction of a user, and wherein the control unit is configured to determine a display position of the at least one graphic display object on predefined primary subareas based on the view direction of the user (Figure 6 reference step 608 to track location of eyes of the driver, step 610 and 612 detect location of the sun relative to the vehicle and eyes of the driver, step 614 determine an area of a window to shade, step 618 control LC within the area to shaded state (graphic object).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Dubey’s sun tracking shading method (paragraph [0074]) with the known technique of tracking a view direction of a user and determine a display position of the at least one graphic display object on predefined primary subareas based on the view direction of the user yielding the predictable results of providing shade from the sun to the passenger’s eyes as disclosed by Ochiai (paragraph [0059]).

Conclusion
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622